                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


IN RE BUCKEYE PARTNERS, L.P.,                :
MERGER LITIGATION                            :       Civil Action No. 20-960-RGA
                                             :
                                             :


                                            ORDER

       This 2nd day of June 2021, upon consideration of the Magistrate Judge’s Report and

Recommendation dated May 5, 2021, and no objections to the Report and Recommendation

having been filed, and the Court having reviewed the matter and being convinced that the

Magistrate Judge’s Report and Recommendation is legally and factually correct, IT IS HEREBY

ORDERED:

       1. The Report and Recommendation (D.I. 89) is ADOPTED.

       2. Buckeye Defendants’ Motion to Dismiss (D.I. 65) and IFM Defendants’ Motion to

Dismiss are GRANTED. Plaintiff’s federal claims (Count 1 and 2) are DISMISSED with

Prejudice. The Court declines to exercise jurisdiction over Plaintiff’s state law claims (Counts 3

through 8).




                                                     /s/ Richard G. Andrews
                                                     United States District Judge




                                           Page 1 of 1
